                                                                                        FILED
                                                                               2018 Nov-13 PM 03:37
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JOHN ARTHUR MCCARTHY,                    )
                                         )
      Petitioner,                        )
                                         )
v.                                       )   Case No.: 1:18-cv-01335-AKK-
                                         )   SGC
B.H. ROMERO,                             )
                                         )
      Respondent.                        )

                          MEMORANDUM OPINION

      This case is before the court on Respondent’s Motion to Dismiss for

Mootness, filed October 30, 2018. Doc. 14. Respondent notes that Petitioner was

released from federal custody on October 26, 2018. Id. at 1; see doc. 14-1 at 2, 5.

Because Petitioner has been released, Respondent contends this case is due to be

dismissed as moot. Id. at 1-3.

      On August 20, 2018, Petitioner filed this action pursuant to 28 U.S.C. §

2241, seeking prior custody credit which he claimed would entitle him to

immediate release from federal custody. Doc. 1 at 3, 6, 8. Because Petitioner has

been released from federal custody, his petition seeking that very relief is moot.

See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“[A] case must be

dismissed as moot if the court can no longer provide ‘meaningful relief.’”); see

also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998) (finding that once a habeas
petitioner is released from custody, he or she must demonstrate existing collateral

consequences to avoid mootness doctrine). Accordingly, this matter is due to be

dismissed. See Khader v. Holder, 843 F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

      A separate order will be entered.

      DONE and ORDERED this 13th day of November, 2018.



                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
